            Case 1:20-cv-02405-EGS Document 101-1 Filed 11/07/20 Page 1 of 3



                                           1st Sweep   2nd Sweep
   DIVISION        STATE   Origin plant
                                             Count       Count


                           Baltimore
                           INC MAIL
CHESAPEAKE       MD        MD                 19          5
CHESAPEAKE       MD        Baltimore          12          4
CHESAPEAKE       DC        Curseen/Mo         20          18
CHESAPEAKE       DE        Delaware           0           3
CHESAPEAKE       MD        Eastern            5           5
CHESAPEAKE       NJ        South Jersey       9           23
CHESAPEAKE       MD        Southern           2           3
CHESAPEAKE       MD        Suburban           20          4
CHESAPEAKE       NJ        Trenton NJ         26          12
LAKESHORE        OH        Akron OH           0           20
LAKESHORES       OH        Cincinnati         23          6
LAKESHORES       OH        Cleveland          0           0
LAKESHORES       OH        Cleveland         102          48
LAKESHORES       OH        Columbus           0           0
LAKESHORES       OH        Columbus           62          78
LAKESHORES       OH        Dayton OH          23          6
LAKESHORES       MI        Lansing MI         0           0
LAKESHORES       OH        Toledo OH          12          1
LAKESHORES       OH        Youngstown         0           5
MID-ATLANTIC     WV        Charleston         13          8
MID-ATLANTIC     NC        Charlotte          62          14
MID-ATLANTIC     IN        Evansville         0           0
MID-ATLANTIC     IN        Evansville IN      0           0
MID-ATLANTIC     NC        Fayetteville       4           4
MID-ATLANTIC     NC        Fayetteville       37          11
MID-ATLANTIC     NC        Greensboro         20          24
MID-ATLANTIC     SC        Greenville         11          0
MID-ATLANTIC     NC        Mid-               1           0
MID-ATLANTIC     NC        Raleigh NC         97          11
MID-ATLANTIC     NC        Rocky              41          10
                           Cape
MID-SOUTH        MO        Girardeau          0           0
MID-SOUTH        IA        Cedar              0           0
MID-SOUTH        IL        Champaign          2           2
MID-SOUTH        MO        Columbia           0           0
MID-SOUTH        IA        Des Moines         1           0
MID-SOUTH        MS        Gulfport MS        0           0
MID-SOUTH        MS        Jackson MS         3           1
MID-SOUTH        IL        Quad Cities        0           4
MID-SOUTH        MO        Saint Louis        4           9
         Case 1:20-cv-02405-EGS Document 101-1 Filed 11/07/20 Page 2 of 3


MID-SOUTH     IL       Springfield    0        0
MID-SOUTH     MO       Springfield    0        0
MID-SOUTH     IA       Waterloo IA    1        1
MIDWEST       ND       Bismarck       2        0
MIDWEST       MN       Duluth MN      1        0
MIDWEST       ND       FARGO ASF      0        0
MIDWEST       ND       Fargo ND       0        0
MIDWEST       ND       Grand Forks    0        1
MIDWEST       NV       Las Vegas      32       4
MIDWEST       NV       Las Vegas      0        0
MIDWEST       MN       Mankato        0        0
MIDWEST       MN       Minneapolis    27       0
MIDWEST       NE       Omaha NE       0        0
MIDWEST       UT       Provo UT       0        34
MIDWEST       NV       Reno NV        19       2
MIDWEST       MN       Saint Cloud    0        2
MIDWEST       MN       Saint Paul     19       0
MIDWEST       UT       Salt Lake      7        0
MIDWEST       UT       Salt Lake      0        0
NEW ENGLAND   NY       Albany NY      1        1
NEW ENGLAND   NY       Buffalo NY     45       33
NEW ENGLAND   CT       Hartford CT    0        25
NEW ENGLAND   NY       Mid-Hudson    107       1
                       Northwest
NEW ENGLAND   NY       Rochester      0        25
NEW ENGLAND   RI       Providence     0        25
NEW ENGLAND   NY       Rochester      13       0
NEW ENGLAND   NY       Syracuse NY   184       72
NEW ENGLAND   NY       Westchester   107       1
NEW YORK      NY       Bethpage       0        0
NEW YORK      NY       Brooklyn NY    21       92
NEW YORK      NJ       DVD NJ         17       52
NEW YORK      NJ       Greater        0        0
NEW YORK      NY       Mid Island     99       20
NEW YORK      NY       Morgan NY     370       32
NEW YORK      NJ       Northern NJ    0        42
NEW YORK      NY       Queens NY      11       36
NEW YORK      NY       Western        35       95
PACIFIC       AK       Anchorage     128       44
PACIFIC       AK       Anchorage      0        0
PACIFIC       CA       Fresno CA      0        2
PACIFIC       CA       North Bay      0        2
PACIFIC       CA       Oakland CA    219      216
PACIFIC       CA       Sacramento    156       14
PACIFIC       CA       San           223       89
PACIFIC       CA       San Jose CA    58       11
             Case 1:20-cv-02405-EGS Document 101-1 Filed 11/07/20 Page 3 of 3


SOUTHERN
CALIFORNIA        CA       Anaheim CA      0       0
SOUTHERN                   Bakersfield
CALIFORNIA        CA       CA              12     104
SOUTHERN
CALIFORNIA        CA       Industry CA     8       0
SOUTHERN                   Los Angeles
CALIFORNIA        CA       CA              42      52
SOUTHERN                   Los Angeles
CALIFORNIA        CA       ISC              0      0
SOUTHERN                   Los Angeles
CALIFORNIA        CA       NDC              0      0
SOUTHERN                   Margaret
CALIFORNIA        CA       Sellers CA      196     22
SOUTHERN                   Moreno
CALIFORNIA        CA       Valley CA        0      12
SOUTHERN                   San
CALIFORNIA        CA       Bernardino      181     75
SOUTHERN                   Santa Ana
CALIFORNIA        CA       CA               4      1
SOUTHERN                   Santa
CALIFORNIA        CA       Barbara CA      56      11
SOUTHERN                   Santa Clarita
CALIFORNIA        CA       CA               66     0
WESTSHORE         IL       Carol            0      0
WESTSHORE         IL       Chicago IL      341    235
WESTSHORE         IL       Chicago ISC      0      19
WESTSHORE         IL       Fox Valley IL    0      0
WESTSHORE         IL       Palatine IL      58     2
WESTSHORE         IL       Peoria IL        3      7
WESTSHORE         IL       South            1      1
